Notice of Pre-AIA  or AIA  Status
This is a first Office action on the merits for application serial number 17/699,159 filed 3/20/22 as a continuation of application serial number 17/072,781 which has issued as U.S. Patent 11,332,930 and which was a divisional of application serial number 16/154,654, which has issued as U.S. Patent 10,914,068.  Claims 1-9 are pending.  Claims 10-17 have been canceled by preliminary amendment.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The disclosure is objected to because of the following informalities: 
In paragraph [000139] “fabric 6” should be “fabric 64” as reference number 64 is used throughout the remainder of the specification and figures for the canopy fabric and reference number 6 has been previously used to designate an upper cavity; and 
Line 3 of paragraph [000141] incorrectly uses reference number 60a to designate the inner portion of the arm which is designated as 60b throughout the remainder of the specification and figures.
Appropriate correction is required.

The drawings are objected to because the lead line for reference number 60b in Figures 33 appears to point to an incorrect location.  Shouldn’t the lead line be as follows:

    PNG
    media_image1.png
    819
    662
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4 it is not clear which track “the track” references as two vertical tracks have been defined.
Claim 5 fails to particularly point out the invention as described and understood as it recites that each arm is pivotally attached to the adjuster.  As described, understood and shown each arm is attached to an adjuster corresponding to one of the  tracks.  There is no embodiment described or shown where each arm is attached to one or “the” adjuster.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 9,353,529 to Richmeier.
Richmeier provides an awning assembly comprised of two vertical tracks 2L/2R, two telescopically adjustable arms 18L/18R movable in the vertical direction along the tracks via “adjusters” 22L/22R which the arms are pivoted to at a first end. A cross-bar 52 is attached to the second end of the arms via frame members 12L/12R which are placed on top of the tracks via attaching means 4L/4R.  
With respect to claim 7, turn screws 10L/R and/or 20L/R for threaded adjustment mechanisms.
With respect to claim 8, not lock and pins 6L/R.
With respect to claim 9, note pins 6L/R, 32L/R and/or 46L/R, alternately  turn screws 10L/R and/or 20L/R may reasonably be considered lock pins.

Claims 1, 4, 5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2017/0275885 to Thompson et al.
Thompson provides an awning assembly comprised of  two vertical tracks 40, to arms 38 which are configured to move in the vertical direction as indicated by the arrow F in figure 4 and pivot to the tracks at slidable pin or “adjuster” 62 [0029] and to be extendible, roller 32 forms a cross-bar at the “second” ends of arms 38, a fabric 26 is attached to the roller/cross-bar and a rail or “holder” 22 is placed on top of tracks 40.  
With respect to claim 9, figure 1 shows arms approximately perpendicular to the ground.

Claims 2, 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note in particular:
U.S. Patent 1,742,437 to Davenport which provides roller 6, fabric 12, cross-bar 13, arms 14, shoe or “adjuster” 15 which slides in tracks 18.  The arms 14 are not configured to be extendable as called for in claim 1.
U.S. Patent 4,320,792 to Licciardi et al. has a roller 1 on the top of vertical tracks in which sliders 8 support arms 6. The arms 6 are not configured to be extendable as called for in claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840. The examiner can normally be reached M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT CANFIELD
Primary Examiner
Art Unit 3636



/Robert Canfield/           Primary Examiner, Art Unit 3636